Citation Nr: 9917334	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service, as an aviation cadet, from 
June 1942 to September 1943 and, as a pilot, from October 
1943 to October 1945.  The veteran was notified in July 1946 
that the RO denied entitlement to service connection for 
residuals of injuries of both knees in June 1946 rating 
decision.  By a rating decision issued in May 1977, a claim 
of entitlement to service connection for a left knee disorder 
was denied.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for a back disorder.  The RO also denied requests 
to reopen claims for service connection for a left knee 
injury and for a right knee injury.

In a substantive appeal submitted in April 1997, the veteran 
specifically requested a personal hearing, and stated that he 
would decide later whether he wished to have a hearing before 
the Board.  In May 1997, the veteran notified the RO that he 
was unable to attend a hearing because of medical problems, 
and that he would call when he was able to attend a hearing.  
By a letter dated in April 1998, the RO advised the veteran 
that he had not requested a new date for a hearing, and asked 
the veteran to notify the RO if he wished to reschedule.  In 
May 1998, the veteran responded that he was unable to walk 
well enough to attend a hearing, but would notify the RO when 
he was able to attend.  The RO construed the statement as a 
withdrawal of the request for a personal hearing, and advised 
the veteran that his claim would be forwarded to the Board 
for appellate review.  The veteran has not objected or 
otherwise responded to this notification.  The veteran has 
been afforded the right to a hearing, and it is not necessary 
to remand this claim to make further attempts to afford the 
veteran a hearing.  

By a rating decision issued in July 1998, the RO denied 
entitlement to service connection for bilateral hip 
disorders.  There is no evidence associated with the file 
which reflects that the veteran disagreed with or appealed 
that determination.  The issue of entitlement to service 
connection for bilateral hip disorders is not before the 
Board at this time.  

Subsequently, in a rating decision issued in October 1998, 
the RO denied entitlement to service connection for post-
traumatic stress disorder (PTSD) and granted service 
connection for residuals of a head injury, including scars, 
and assigned a noncompensable evaluation for that disability.  
There is no evidence that the veteran has disagreed with any 
aspect of the October 1998 rating decision, and a claim of 
entitlement to service connection for PTSD or a claim for an 
increased initial evaluation for residuals of a head injury 
are not before the Board at this time.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran incurred a 
back disorder in service or within any applicable presumptive 
period, nor is there any medical evidence linking a current 
back disorder to the veteran's active service or any incident 
thereof.

2.  A May 1977 rating decision which denied a claim of 
entitlement to service connection for a left knee disorder 
was not appealed and became final; in a decision issued in 
September 1988, the RO denied a request to reopen the claim, 
and the veteran did not disagree with or appeal that 
decision.

3.  Medical evidence submitted since September 1988 
establishes that the veteran continues to be treated for a 
left knee disorder, but there is no competent medical 
evidence linking the current knee disorder to the veteran's 
active service.  

4.  The veteran was notified in July 1946 of a June 1946 
rating decision which denied a claim of entitlement to 
service connection for a bilateral knee disorder; that 
decision, which was not appealed and became final, was the 
last decision of record on any basis which denied a claim of 
entitlement to service connection for a right knee disorder.

5.  Medical evidence submitted since July 1946 establishes 
that a right knee disorder was diagnosed in 1995, nearly 50 
years after the veteran's service, but there is no competent 
medical evidence linking a right knee disorder to the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The September 1988 rating decision which denied a request 
to reopen a claim of entitlement to service connection for a 
left knee disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 20.302, 20.1103 (1998).

3.  Evidence received since the September 1988 decision which 
denied the request to reopen a claim of entitlement to 
service connection for a left knee disorder is cumulative or 
reflects current diagnosis and treatment, but is not new and 
material to link a current left knee disorder to the 
veteran's service, and the veteran's claim for service 
connection for a left knee disorder is not reopened.  38 
U.S.C.A. §§ 1110, 1154, 5107, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.156(a), 20.1105 (1998).

4.  The June 1946 rating decision which denied service 
connection for a bilateral knee disorder, including a right 
knee disorder, is final.  38 U.S.C.A. §§ 1110, 1154, 7105 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 20.302, 20.1103 
(1998).

5.  The evidence received since the June 1946 decision which 
denied service connection for a right knee disorder is not 
new and material to establish any connection between a 
current right knee disorder and the veteran's service, and 
the veteran's claim for service connection for a right knee 
disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.156(a), 
20.1105 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a back disorder which developed as a result of his active 
service, including parachute jump injuries incurred in 1944.  
The veteran also contends that he has submitted new and 
material evidence to reopen claims of entitlement to service 
connection for a left knee disorder and for a right knee 
disorder.

The veteran's service medical records include a July 1944 
certification which discloses that the veteran sustained 
injury to the left knee when he parachuted from a disabled 
plane, in territory not held by friednly forces, and had to 
walk about 350 miles.  August 1945 records of the veteran's 
treatment for lacerations of the forehead incurred in a crash 
landing near Love Field, Dallas, Texas, are silent as to any 
complaints, diagnosis, or treatment of knee pain or of a back 
injury or disorder.  An October 1945 separation examination 
reflects that the veteran had "no complications and no 
sequelae" following a sprain of the knees in a parachute 
jump in 1944.  The separation examination reflects that the 
bones, joints, and muscles were normal.  

The veteran was notified in July 1946 regarding a rating 
decision issued in June 1946 in which the RO denied 
entitlement to service connection for residuals of injuries 
of both knees.  The veteran did not timely disagree with or 
appeal that rating decision.

A January 1977 private medical statement from R.W. Ayres, 
M.D., discloses that the veteran was treated in that month 
for "an old injury to [the] left knee, sustained during 
military service in 1944."  

On VA examination conducted in March 1977, the veteran 
reported that he injured the left knee in a parachute jump, 
and now had swelling, soreness, and occasional giving way.  
He had a mild limp and mild crepitation in the knee, with 
tenderness medially.  Traumatic arthritis, left knee, 
residuals of old injury, was diagnosed.  March 1977 
radiologic examination disclosed ossification of the 
tendinous insertions at the superior aspect of the patella, 
and a small bony density adjacent to the inferior aspect of 
the tibial plateau, thought to represent an old trauma, 
possibly an ossified hematoma.  There was no soft tissue 
swelling, and the knee joint space was normal.  This VA 
examination is silent as to complaints or findings of back or 
right knee pain or disorders.

A private medical statement submitted in July 1988 from J.H. 
Cox, M.D., stated that the veteran "has a history of knee 
injury in military service in 1944."  Dr. Cox related that 
the veteran was currently having episodes of pain, tenderness 
and limitation of motion.

Private radiologic examinations in May 1995 disclosed first 
degree spondylolisthesis of L4-L5 due to ligamentous laxity.  
In the right knee, there were mild osteoarthritis 
degenerative changes of the intracondylar spines and medial 
compartment of the patello-femoral compartment.  In the left 
knee, there were moderate osteoarthritis degenerative 
changes, primarily involving the medial compartment.  The 
examiner concluded that the veteran had medial and 
patellofemoral arthropathy with dystrophy calcification on 
the left.

The report of private radiologic examination of the left 
knee, conducted in May 1995, disclosed that there were 
osteoarthritic degnerative changes of the intracondylar 
spines and dystrophic calcification in the medial collateral 
ligament.  Medial and patellofemoral arthropathy article 
strata with dystrophic hospital was diagnosed.

The veteran also submitted private clinical records dated in 
1997 which reflected the veteran's current medical treatment, 
including plans to perform hip replacement.  These records 
are silent as to the onset or etiology of musculoskeletal 
disorders.

The veteran also provided detailed descriptions of the 
circumstances and conditions of his service and of the 
occurrence of knee injuries.  In an August 1996 claim, the 
veteran stated that he was not treated for his knee pain in 
service because his enlistment was up and he did not want to 
delay his discharge.  The veteran stated that his left knee 
had bothered him since the in-service injury, and stated that 
he had managed his knee pain with over-the-counter 
medications and home remedies, for many years.

Persons who claim VA benefits have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  As 
discussed below, the veteran has not submitted a well-
grounded claim for service connection for a back disorder, 
nor has he submitted new and material evidence or evidence 
which establishes that claims for service connection for 
right or left knee disorders are well-grounded, as discussed 
below.  The duty to assist mandated by 38 U.S.C.A. § 5107(a) 
attaches only to well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1998).    

1.  Claim for Service Connection for a Back Disorder

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service.  See 
38 U.S.C.A. § 1110.  A disease or disorder which is caused by 
a service-connected disability is considered part of that 
service-connected disability, and may therefore also be 
service-connected.  See 38 C.F.R. § 3.310(a).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  A combat veteran may, under 38 U.S.C.A. 
§ 1154(b), establish in-service incurrence or aggravation of 
a disorder, but must nevertheless generally proffer medical 
evidence to establish a current disability and its nexus to 
service.  See Arms v. West, 12 Vet. App. 188, 195 (1999).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  Savage, 10 
Vet. App. at 498.

Although the veteran has not specifically stated that he 
incurred a back injury in service under combat conditions, 
the veteran has implied such incurrence in his contentions.  
While the veteran's allegations as to incurrence of an injury 
during service are accepted as consistent with the 
circumstances of his service, medical evidence is 
nevertheless required to establish that the veteran had a 
chronic back disorder in service or proximate to service and 
continuously thereafter.  The record is devoid of such 
evidence.  

The veteran seems to be asserting, alternatively, that his 
back disorder is a result of his service-connected knee 
disability.  However, competent medical evidence would also 
be required to establish that a current back disorder is 
secondarily linked to or is the result of a service-connected 
disability, since the question of etiology of a medical 
diagnosis must be answered by a medical professional.  
Espiritu v. Derwisnki, 2 Vet. App. 492 (1992).  

However, the veteran has not submitted any competent medical 
evidence that he had a back disorder continuously in service, 
or proximate to service, or as a result of service, or 
service-connected disability.  The May 1995 private 
radiologic examination report establishes that the veteran 
has back disorders.  However, that report does not establish 
the onset or etiology of the back disorders.  The Board is 
unable to find any medical evidence of record which supports 
the veteran's assertions that a current back disorder was 
sustained in service or as a result of service-connected 
disability.  

The veteran was informed of the need for such evidence in 
order to establish a well-grounded claim, including in a June 
1998 supplemental statement of the case (SSOC).  The veteran 
has not identified any other evidence which, if obtained, 
could make the veteran's service connection claim 
"plausible."  38 U.S.C.A. § 5103; see McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  This claim of 
entitlement to service connection for a back disorder must be 
denied as not well-grounded.

New and Material Evidence Claims

Under the provisions of 38 U.S.C.A. § 7105(c), a final 
decision cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); see also 38 U.S.C.A. § 7104(b).

New evidence is evidence which was not in the record at the 
time of the prior final disallowance of the claim and which 
is not merely cumulative of other evidence of record.  Evans 
v. Brown, 9 Vet. App. 273, 283 (1996).  Material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

A.  Request to Reopen Claim for Service Connection for Left 
Knee Disorder

In this case, the veteran's statements that he incurred a 
left knee injury in service are accepted as proof of such 
injury.  The veteran submitted evidence in 1977 to establish 
that he had a current medical diagnosis of a left disorder, 
and the claim was reopened, but the RO found that the 
evidence did not establish a relationship based on chronicity 
or continuity between the left knee disorder present in 1977 
and the in-service injury sustained in 1944.  The RO based 
its September 1988 denial on the absence of any new and 
material evidence to establish a relationship, or nexus, 
between the in-service injury in 1944 and the left knee 
disorder.  

The Board must therefore determine whether there is any new 
and material evidence since the September 1988 decision which 
bears materially and substantially upon the question of the 
etiologic relationship between a current left knee disorder 
and the veteran's in-service left knee injury, since that was 
the basis of the September 1988 decision, which is the last 
final disallowance of the issue.  Evans, 9 Vet. App. at 285.

Since the 1988 decision, the veteran has re-submitted the 
1977 statement from Dr. Ayres, certain service records, and 
other documents already of record.  These items of evidence 
were already of record, and are therefore cumulative.  The 
veteran has submitted detailed accounts of his service.  
While these accounts are "new," in that they were not 
previously submitted, they are not probative medical evidence 
to establish a nexus or etiologic relationship between the 
veteran's in-service left knee injury and a left knee 
disorder currently being treated.  A May 1995 private 
radiologic report, and 1997 reports from private physicians, 
reflect the veteran's current medical treatment, but are 
silent as to any etiologic relationship between a left knee 
injury sustained in 1944 in service and any current disorder.  
The veteran was informed, most recently in a June 1998 SSOC, 
that such evidence was required to reopen the claim.

In summary, the Board is unable to find that any evidence 
received since September 1988 is, by itself or in connection 
with evidence already of record, so significant that it must 
be considered in order to fairly decide the merits of the 
case.  The newly-received evidence is therefore not new and 
material, and the veteran's claim of entitlement to service 
connection for a left knee disorder is not reopened.  

B.  Request to Reopen Claim for Service Connection for Right 
Knee Disorder

In this case, a claim of entitlement to service connection 
for a bilateral knee disorder was denied by the RO in June 
1946, and that decision, which included denial of entitlement 
to service connection for a right knee disorder became final 
one year after the veteran was notified of the decision but 
did not timely disagree with or appeal the decision.  

The June 1946 decision was the last determination on the 
issue.  That decision was based on the lack of evidence of 
current residuals of any knee injury in service.  The 
evidence to be reviewed is, therefore, that which has been 
submitted since 1946.  

This evidence is easily summarized.  There is no evidence of 
record that the veteran was treated for a right knee disorder 
prior to 1995, as the January 1977 medical statement from Dr. 
Ayres reflects only that the veteran was treated for an 
injury to the left knee, and no right knee disorder was 
identified on VA examination conducted in 1977.  A July 1988 
statement from Dr. Cox does not specifically reference right 
knee injury or right knee diagnosis.  A 1995 radiologic 
examination report and 1997 private clinical records reflect 
that the veteran was diagnosed as having a right knee 
disorder, but those records are entirely silent as to 
etiology, onset, or duration of that right knee disorder.  

While the evidence received since 1946 is certainly "new," 
in that this evidence was not of record at the time of the 
1946 decision, the evidence is not material to establish that 
a right knee disorder was incurred in service or to establish 
that a current right knee disorder is in any way linked to 
the veteran's service.  The veteran was advised, by the June 
1998 SSOC, that such evidence was required to reopen the 
claim.

None of the evidence received since 1946 establishes that the 
veteran incurred a chronic right knee disorder in service.  
None of the evidence received since 1946 establishes that a 
right knee disorder diagnosed in 1995 is etiologically 
related to the veteran's service.  Even if the Board were to 
consider the newly-received evidence to be new and material, 
the veteran's claim would still not be well-grounded under 
38 U.S.C.A. § 5107(a).  E.g., Epps, 126 F.3d 1468-70; Caluza, 
7 Vet. App. at 505-507.  The veteran has not submitted new 
and material evidence, and the claim for service connection 
for a right knee disorder is not reopened.



ORDER

Entitlement to service connection for a back disorder is 
denied.

The appeal to reopen a claim of entitlement to service 
connection for a left knee injury is denied.

The appeal to reopen a claim of entitlement to service 
connection for a right knee injury is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

